Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “based on the progressive scan technique”. The underlined portion should be changed to “based on a progressive scan technique”. In addition, “a BT.709 YCbCr color space technique is selected based on a Low-dynamic-range being used for a HD or UHDS display resolution”. the BT.709 YCbCr color space technique is selected based on a low-dynamic-range being used for a HD or UHDS display resolution”. Furthermore, “a BT.2100 YCbCr color space technique based on a high-dynamic-range being used for HD or a UHD display resolution”. The underlined portion should be changed to “the BT.2100 YCbCr color space technique based on a high-dynamic-range being used for HD or a UHD display resolution”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218) in view of Pedzisz (SMPTE 2013 Annual Technical Conference).
Regarding claim 1, Jung et al. (hereinafter Jung) discloses a method of rendering a content in an electronic device (Jung, [0040], “FIG. 1 is a schematic block diagram illustrating a structure of a liquid crystal display (LCD)”), the method comprising:
classifying, by the electronic device, a plurality of regions in the content (Jung, [0047], “Image pixels of each of the partial areas are classified into the number of pixels (along the vertical axis) according to gray levels (along the horizontal axis)”);

identifying by the electronic device, a current brightness level of a display of the electronic device (Jung, [0018], “mean denotes the mean brightness of an entire input image”);
identifying by the electronic device, at least one of a lightness span or a brightness span by adjusting at least one of the candidate lightness span or and-the candidate brightness span based on the current brightness level of the display (Jung, [0018], “a new representative value L’ which has been compensated by using Equation (2) below in order to adjust the brightness of the partial area”. The new L’ is considered brightness span. See Fig. 3);
modifying, by the electronic device, the content corresponding to each of the classified grouped regions using at least one of the lightness span or the brightness span (Jung, [0060], “n step S2, the representative value is compensated in consideration of a reduction in the brightness”); and 
rendering, by the electronic device, the modified content for each of the grouped regions (Jung, [0060], “In step S4, the representative value is output as a brightness adjustment signal.  In step S5, the brightness of each of the partial areas is adjusted based on the brightness adjustment signal”).
Though Jung teaches a plurality of regions in the content, wherein at least one of a lightness factor or a brightness factor is defined for each of the regions (Jung, [0050], “As shown in FIG. 2 for example, the gray levels are divided into eight sections from R0 to R7 to calculate the representative value to be used for adjusting the brightness of each of the partial areas”. Fig. 2); Jung is silent with respect to “at least one of a lightness factor or a brightness factor is defined for each of the regions”;
Demandolx discloses at least one of a lightness factor or a brightness factor is defined for each of the regions (Demandolx, [0018], “Luminance histograms can be obtained for the overall digital image, 
And Demandolx discloses a database (Demandolx, [0069], “The computing device 700 also typically includes computer readable media, which can include any available media that can be accessed by computing device 700 and includes both volatile and nonvolatile media and removable and non-removable media”. The memory is considered including one or more database structure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Demandolx’s different processing can then be automatically applied to highlight regions separately from the shadow regions to modify Jung’s image content corresponding to different regions. The motivation for doing so would have been performing locally on a digital image such that individual areas of that digital image can have different highlight and shadow processing applied to them.
Furthermore, Jung as modified by Demandolx does not expressly disclose “a BT.2020 YCbCr color space technique, based on the progressive scan technique, wherein the BT.2020 YCbCr color space technique is selected based on a standard-dynamic-range being used for a High Definition (HD) or Ultra High Definition (UHD) display resolution”;
Pedzisz discloses a BT.2020 YCbCr color space technique, based on the progressive scan technique (Pedzisz, Introduction, “BT.2020 not only extends the gamut, but also ensures that any BT.2020 conformant device will operate at UHD resolutions and above with progressive scan”. Fig. 8 illustrates YCbCr color space).
And Pedzisz discloses the BT.2020 YCbCr color space technique is selected based on a standard-dynamic-range being used for a High Definition (HD) display resolution (Pedzisz, Conclusion, “BT.2020 is a perfect fit for this, as it is already included in CEA-861 [17], probably will be soon in the new revision of the HDMI standard, it is defined for 4k resolutions and above with a dynamic range of at least 10 bits, and progressive scan”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Pedzisz’s BT.2020 to render Jung’s modified content. The motivation for doing so would have been providing wide gamut color spaces, along with increased resolution, dynamic range, and higher frame rates.

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218) in view of Pedzisz, as applied to claim 1, in further view of Tschesnok (US 2009/0122058).
Regarding claim 2, Jung discloses identifying, by the electronic device, a color space associated with each of the classified regions (Jung, [0047], “Image pixels of each of the partial areas are classified into the number of pixels (along the vertical axis) according to gray levels (along the horizontal axis)… If the maximum gray level is not taken among the R, G, and B gray levels, color distortion may occur”); spanning, by the electronic device, the lightness factor on at least one of the lightness span or the brightness span of each of the classified regions (Jung, [0060], “In step S2, the representative value is compensated in consideration of a reduction in the brightness”. Fig. 5);
Jung as modified by Demandolx and Pedzisz does not expressly disclose “converting, the color space to a new color space”;
Tschesnok discloses converting, the color space to a new color space (Tschesnok, [0053], “The background image is converted from standard red-green-blue (RGB) pixelation to a hue-luminosity-saturation (HLS) color-space”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Tschesnok’s color space conversion to adjust Jung’s the brightness of the partial area. The motivation for doing so would have been eliminate complexities in image segmentation that are introduced by changes in ambient lighting or shadows as the target moves.
Regarding claim 4, Jung as modified by Demandolx, Pedzisz and Tschesnok with the same motivation from claim 2 discloses at least one of a background region, or a foreground region (Tschesnok, [0051], 
Regarding claim 5, Jung discloses identifying at least one of the candidate lightness span or the candidate brightness span based on the current brightness level of the display (Jung, [0018], “a partial area of which the representative value is greater than the mean brightness of the entire input image is applied with a new representative value L'”); 
Jung as modified by Demandolx, Pedzisz and Tschesnok with the same motivation from claim 2 discloses identifying, by the electronic device, whether a color of the content corresponds to one of a background color or a foreground color for each of the classified regions (Tschesnok, [0053-0057], “wherein at least one of the video cameras is a color video camera… d. If foreground and background differ in color saturation beyond a specific range, then difference is clipped and the background is called the foreground to determine a difference in pixel threshold”);
Jung as modified by Demandolx, Pedzisz and Tschesnok with the same motivation from claim 2 discloses based on the color of the content corresponding to the background color, inputting the background color (Tschesnok, [0053], “The background image is converted from standard red-green-blue (RGB) pixelation to a hue-luminosity-saturation (HLS) color-space”) and a region where the background color is used in the color space associated with each of the classified regions (Tschesnok, [0055], “If the foreground pixel is darker in saturation than the background pixel it may be part of the target, or it could be part of the background which has a shadow on it.  If the hue value of the foreground pixel is within a predetermined range of the background pixel, and the difference in saturation and luminance between each pixel is not outside a predetermined range, the pixel is considered part of the background which has been affected by a shadow”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2007/0285379) in view of Demandolx (US 2012/0219218) in view of Pedzisz, as applied to claim 1, in further view of Herz et al. (US 2008/0165116).
Regarding claim 6, Jung discloses identifying at least one of the lightness span or the brightness span based on at least one of the candidate lightness span or the 
Jung as modified by Demandolx and Pedzisz does not expressly disclose “identifying, whether the current display brightness level is in a predefined display brightness criteria”;
Herz et al. (hereinafter Herz) discloses identifying, whether the current display brightness level is in a predefined display brightness criteria (Herz, [0109], “a display control parameter, such as a backlight brightness or brightness level of the display may be equal to or based on a user selected brightness, a predetermined brightness”. The brightness level of the display equal to a predetermined brightness is considered the current display brightness level is in a predefined brightness criteria).
Herz discloses based on the current display brightness level being within the predefined display brightness criteria (Herz, [0109], “a display control parameter, such as a backlight brightness or brightness level of the display may be equal to or based on a user selected brightness, a predetermined brightness”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Herz’s determine brightness level of the display may be equal a predetermined brightness to identify Jung’s new representative value, as it could be used to achieve the predictable result of based on the current display brightness level being within the predefined display brightness criteria, identifying at least one of the lightness span or the brightness span based on at least one of the candidate lightness span or the candidate brightness span. The motivation for doing so would have been display control parameter may be modified sufficiently to cause the display to have a backlight brightness and/or contrast high enough to allow a user to see and identify text, images, and/or video displayed on the display.
Regarding claim 7, Jung discloses retrieving at least one of the candidate brightness span or a candidate lightness span (Jung, [0053], “FIG. 3 is a graph illustrating a method of compensating for the 
Jung as modified by Demandolx, Pedzisz and Herz with the same motivation from claim 6 discloses identifying a user’s preference (Herz, [0078], “receive a user input or setting (or change thereof) of a display control parameter and may cause or alter”).
Jung as modified by Demandolx, Pedzisz and Herz with the same motivation from claim 6 discloses identifying whether the user’s preference is in a predefined range (Herz, [0009], “receiving a user setting of a display control parameter, and altering, based on the user setting, an effect of an ambient light sensor value (ALS) on control of the display control parameter”. The parameter including a predetermined range).
Jung as modified by Demandolx, Pedzisz and Herz with the same motivation from claim 6 discloses based on the user’s preference being within the predefined range (Herz, [0084], “the ALS output weight may be inversely related to a range of the user selected brightness level increase”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.